Citation Nr: 1627020	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a peripheral nerve disorder of the bilateral lower extremities, to include a secondary to a service-connected low back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2010, the Veteran filed claims seeking entitlement to service connection for right hip and leg disabilities.  Subsequently, the Veteran clarified that his "right hip and leg condition" was for radicular pain affecting one or both extremities and that this pain may be associated with his service-connected low back strain.  The Board has broadly recharacterized the Veteran's peripheral nerve claim on appeal to encompass all diagnosed peripheral nerve disorders throughout the course of the appeal, including diabetic peripheral neuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The record reflects that the Veteran requested a hearing when he filed his substantive appeal to the Board in August 2011.  In March 2012, the Veteran submitted a statement indicating that he wished to cancel his pending hearing before the Board.  Consequently, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015).

The record further reflects that the Veteran's August 2011 substantive appeal to the Board included the issue of entitlement to service connection for tinnitus.  In July 2012, the RO issued a rating decision that granted entitlement to service connection for tinnitus.  As this action represents a full grant of benefits sought by the Veteran, the issue of entitlement to service connection for tinnitus is no longer on appeal before the Board.

The issues of (1) entitlement to service connection for obstructive sleep apnea and (2) entitlement to service connection for a peripheral nerve disorder of the bilateral lower extremities, to include as secondary to a service-connected low back strain, are addressed in the REMAND portion of the decision below.

FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim seeking entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board observes that the Veteran was afforded a VA audiological examination in April 2012.  In the corresponding examination report, the VA examiner noted that she was unable to provide a medical opinion addressing the etiology of the Veteran's claimed bilateral hearing loss without resorting to speculation because the claims file was not available for review at the time of the examination.  In June 2012, an addendum medical opinion was provided by the same VA examiner.  In that opinion report, the examiner indicated that Veteran's claims file had been reviewed.  However, the focus of that opinion was on the etiology of the Veteran's tinnitus.  While it provided additional information about the Veteran's claimed bilateral hearing loss, it did not address the etiology of that hearing impairment.  Nevertheless, the Board finds that both the April 2012 examination report and the June 2012 addendum medical opinion report are adequate for adjudication purposes because the VA examiner elicited the Veteran's relevant medical history, thoroughly evaluated the Veteran's hearing acuity, reported all pertinent diagnostic findings, and provided rationale for all medical conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, as discussed below, the April 2012 VA examiner found that the Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  As such, the Board finds that remanding this matter for another VA examination and/or medical opinion regarding the etiology of the Veteran's claimed bilateral hearing loss is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).

II.  Bilateral Hearing Loss

The Veteran is seeking entitlement to service connection for bilateral hearing loss which he attributes to in-service noise exposure.

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss under  38 C.F.R. § 3.385, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. 

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As an initial matter, the Board finds that the Veteran's statements are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His service treatment records confirm that he was fitted for triple flange hearing protection based on his military noise exposure while on active duty.  His report of separation, Form DD 214, indicates that he received several decorations, including a marksman marksmanship M-16 rifle badge.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his active duty service.

The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  An audiogram performed in August 1972 reveals that the Veteran had normal hearing sensitivity in both ears when he entered military service.  See 38 C.F.R. § 3.385.  A May 1993 audiogram conducted a few months prior to the Veteran's separation from military service reflects that he had normal hearing in his right ear and a threshold shift at the higher frequencies in his left ear.  This threshold shift did not meet the requirements of hearing loss for VA purposes.  Id.
In May 2010, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss.  

In April 2015, the Veteran was provided an audiological examination to determine whether any found hearing impairment was related to his military service, to include his claimed in-service loud noise exposure.  During that evaluation, the Veteran reported that he currently experienced hearing loss and tinnitus.  He indicated that he first noticed a gradual decrease in hearing around 1982 and that he was exposed to loud noise during his military service, including noise from generators and radios while working in an artillery unit.  He also indicated that hearing protection was not worn during service.  He asserted that he would sometimes temporarily lose hearing for a while when he would experience loud feedback while listening to the radios using headsets.  Lastly, he reported that, since separation from military service, he has only had a little occupational noise exposure (six months of temporary work in a plant with hearing protection worn) and no recreational noise exposure. 

The Audiometric testing during the examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
30
LEFT
5
10
5
20
35

Using the Maryland CNC word list, the VA examiner observed that the Veteran's speech recognition scores were 96 percent for the right ear and 98 percent for the left ear.  The examiner noted that the Veteran's acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal in both ears.  Based on these results, the VA examiner indicated that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.  The examiner noted that this can occur when the auditory thresholds are greater than 25 decibels at one or more frequencies in the 500 to 4000 Hertz range.

In the June 2012 addendum medical opinion, the same VA examiner reported that, based on a review of the claims file, it was apparent that the Veteran was exposed to loud noise during his military service because he was fitted for triple flange hearing protection while on active duty.  Likewise, the examiner noted that the earliest hearing evaluation in service in August 1972 showed normal hearing sensitivity in both ears and that his service separation hearing evaluation in May 1993 showed normal hearing in the right ear and mild hearing loss in the left ear.

Based on a longitudinal review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  There is no competent evidence showing that the Veteran currently has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  Similarly, the Veteran's post-service VA medical records are silent for any indication that the Veteran has bilateral hearing loss for VA purposes.  Id.   Finally, the Veteran was provided a comprehensive VA audiological examination in April 2012.  The VA examiner who conducted that evaluation found that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.  Therefore, the Board concludes that, although the Veteran's hearing thresholds at the various frequencies may have shifted slightly over the years, the competent medical evidence of record does not show that the Veteran's hearing acuity has ever reached the level wherein it is considered a disability for VA purposes.  Id.

While the Veteran's in-service exposure to loud noise is not disputed, and while the objective medical evidence shows that the Veteran's hearing acuity has decreased slightly since he separated from military service, the evidence does not demonstrate that the Veteran's hearing impairment has reached the level of severity to qualify it as hearing loss for VA purposes.  Likewise, the Veteran as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding a current diagnosis of bilateral hearing loss are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record does not establish that the Veteran has a diagnosis of bilateral hearing loss for VA purposes at any time during the pendency of the claim.  See McClain, 21 Vet. App. at 321 (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

In the absence of competent medical evidence of current bilateral hearing loss for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Therefore, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Obstructive Sleep Apnea

The Veteran's service treatment records do not show complaints of, treatment for, or a diagnosis of obstructive sleep apnea.  His post-service VA treatment records reflect that the Veteran was diagnosed with moderately severe obstructive sleep apnea in August 2009.

In March 2012, the Veteran's wife, S. W., submitted a statement indicating that she had observed the Veteran's sleeping problems ever since they first met in the early 1980's.  She described these problems as snoring and having episodes where it appeared that the Veteran stopped breathing.

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. See McLendon, 20 Vet. App. at 83-86.

While S. W.'s lay testimony alone is not competent to provide an opinion regarding the etiology of the Veteran's obstructive sleep apnea, it does suggest that the Veteran's sleeping problems began in the 1980's.  S. W.'s statements also suggest that the onset of the Veteran's obstructive sleep apnea may have occurred while he was on active duty from August 1972 to August 1993.

Under these circumstances, the Veteran must be afforded a VA examination to determine the etiology of his obstructive sleep apnea.  The Veteran is also encouraged to contact his fellow service members who may have witnessed his sleeping problems during service and have them submit statements which would help corroborate that the Veteran experienced sleep problems while on active duty.





B.  Peripheral Nerve Disorder

The Veteran is seeking entitlement to service connection for a peripheral nerve disorder of the bilateral lower extremities.  He primarily contends that this condition developed secondary to his service-connected low back strain.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In April 2012, the Veteran underwent a VA peripheral nerves examination.  During that examination, the Veteran reported that he developed a burning pain in the lateral aspect of his right and left thighs about six or seven years ago and that the burning sensation spread to his feet about one to two years ago.  He also indicated that he was recently diagnosed as having diabetic peripheral neuropathy.  After extensive nerve testing, the VA examiner found that the Veteran's left and right lower extremities were affected by diabetic peripheral neuropathy and that he had mild incomplete paralysis of  both left and right anterior tibial (deep peroneal) nerves and mild incomplete paralysis of both left and right external cutaneous nerve of the thighs.  Based on these findings, the examiner opined that the Veteran's neuropathy is not caused by his service-connected lumbar spine disorder.  Rather, the examiner noted that the Veteran is a diabetic and opined that his symptoms are more likely related to his diabetic neuropathy.  

While the examiner's opinion addressed the causal relationship between the Veteran's diabetic peripheral neuropathy and his service-connected low back strain, it did not discuss whether this disorder was aggravated by his service-connected low back strain.  As such a supplemental medical opinion is required. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.

2.  Contact the Veteran and encourage him to submit statements from his fellow service members who may have witnessed his sleeping problems during service.  The Veteran should be informed that these statements would help corroborate the Veteran's assertions that his sleep apnea had its onset during service or that his sleep problems first manifested while he was on active duty.

3.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided an examination or proffered an opinion in this case, to determine the nature and etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

After examining the Veteran, reviewing the relevant records and lay statements, and with consideration of any statements obtained by the Veteran from his fellow service members in support of his claim on appeal, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea began during, is caused by, or is otherwise etiologically related to his military service.  In providing this opinion, the examiner must consider the March 2012 statements by the Veteran's wife, S.W., indicating that she noticed the Veteran's sleep problems since they first met in the early 1980's.

4.  Next, obtain a supplemental medical opinion from the VA examiner who issued the April 2012 VA opinion regarding the etiology of the Veteran's peripheral neuropathy.  If the April 2012 VA examiner is not available, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a review of the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether the Veteran's peripheral neuropathy, diagnosed specifically as diabetic peripheral neuropathy, has been aggravated by his service-connected low back strain.  For VA purposes, "aggravation" is defined as a permanent worsening beyond the natural progression of the disability.

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s) and/or opinion(s) provided in the report.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completion of the above, undertake any additional development necessary to readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


